                             it it   INBOUND NOTIFICATION ; FAX RECEIVED SUCCESSFULLY           it it



       Case 3:21-cv-00699-SMY Document
   TIME RECEIVED                  REMOTE1-1
                                         C5ID Filed 06/24/21
                                                      DURATION Page
                                                                PAGES 1 ofSTATUS
                                                                           6 Page ID #7
   June 9, 2021 at 5:02:51 PM EDT                          1                        127                 6   Received

06/09/2021     03:17PM         1                                         STEVE HOUGH                                     PAGE    01/06
   Jill 22 2020 13:52:11 CDT FROM: 720/88361416554                           MSG# 1429003834-006-1             PAGE 002 OF 002



                Walmart                                                             *




             July 22, 2020


             IStephen J. Hough Attorney at Law
             108 East Main Street
             Olney, IL 62450|


             RE:                     Ida Mitchell
             File Number:            8837037
             Date of Loss:           06/04/2019
             Facility #:             254
             Entity Name:            Walmart Inc.

             Dear Mr. Hough:

             As you know, Walmart Claims Services (WCS) administers liability claims on the behalf of the Walmart
             family of retail brands and their insurers.

             I would like to hear how your client Is doing so I may understand the recent status of this claim. If you
             believe the claim can be resolved at this time, please contact me at your earliest convenience.

             If you are unable to contact me via phone, please complete the appropriate responses below and fax
             back to me at: 877-219-0742:

             Current Medical Specials:                                    Current Lost Wages: _

             Is the Customer Still Treating?         □ YES □ NO           Treating For (condition)

             If yes, what type of treatment is the customer receiving?          _______________________
             Have Medical Records and Bills Been Requested? □ YES □ NO

             Has Demand Package Been Sent: □ YES □ NO                     Date Demand Sent (or Will Send):

             Requested follow up time: □ 2 Weeks □ 30 Days □ 60 Days

             Sincerely,


             Katie Hawkins - Case Manager!, GL
             Phone: 800-527-0566+58013
             Fax: 877-219-0742
             Email: Cathy.Hawkins@walmart.com




                                                       Walmart Claims Services, Inc.
                                                    P. O. Box 14731 - Lexington, KY-405124731




6/9/2021
06/09/2021   03:17PM     1                                STEVE HOUGH                              PAGE      02/06
       Case 3:21-cv-00699-SMY Document 1-1 Filed 06/24/21 Page 2 of 6 Page ID #8
                                                                                                                  FILED
i                                                                                             Richland Co. Circuit Court
                                                                                                     2nd Judicial Circuit
                                                                                              Date: 5/28/2021 10:40 AM
                                                                                                      Zachary R. Holder

               IN THE CIRCUIT COURT OF THE SECOND JUDICIAL Oi#ef
                            RICHLAND COUNTY, ILLINOIS

              IDA MARIE MITCHELL,
                                            Plaintiff,            )
                                                                                   2021L8
                       -v-                                                2021-L
              WALMART, INC.                                       )     Plaintiff Demands
                                                                        Jury Trial of 12
                                            Defendant.


                                                         COMPLAINT
■;




                      COMES now the Plaintiff, IDA MARIE MITCHELL, by and through her attorney,
              Stephen J Hough, and for her Complaint against the Defendant, Wal-Mart, Inc., states
              as follows:

                       1, That IDA MITCHELL is a resident of Richland County, Illinois.

                       2. That Wal-Mart, Inc. does business in Richland County, Illinois, specifically a
                       Wal-Mart Supercenter, designated as Wal-Mart #254, and was engaged in
                       operating said business on June 4, 2019,


                       3. That at approximately 8:30 am, on June 4,2019, at 3:16 pm the Plaintiff,
                       !DA MARIE MITCHELL, was shopping alone at said business, and was at all
                       times using due care and caution for her safety.


                       4, That at the time and date aforementioned, the Plaintiff, IDA MITCHELL, was
                       shopping for a dog food container and was looking and lids for said container,
                       and was being assisted by a Wal-Mart associate in that endeavor


                       5, That while being assisted in shopping for the container and iid by the Wal-Mart
                       associate. Plaintiff IDA MITCHELL stumbled and fell over the dog food container
                                                          Page i of3




6/9/2021
    06/09/2021   03:17PM     1                                 STEVE HOUGH                              PAGE     03/06
           Case 3:21-cv-00699-SMY Document 1-1 Filed 06/24/21 Page 3 of 6 Page ID #9


    '!
"   ■!




    ■;
                           and a number'of lids, causing her to strike her right wrist, right hip, and right
                           hand on the floor.


                           6. That at the time, date and location aforementioned the Defendant, Wal-Mart,
                           ine., was guilty of one or more of the following negligent acts or omissions.


                                  a.) Failed to keep the store aisle free of clutter and material so as not to
                                  fee a danger to the Plaintiff, as well as other shoppers and Wal-Mart
                                  associates.


                                  b.) Failed to warn Plaintiff of the material on the floor of the aisle and
                                  constituting a hazard to Plaintiff, other shoppers, and Wal-Mart
                                  associates.


                                  a) Failed to dose access to the aisle to other shoppers, the Plaintiff, and
                                  Wal-Mart associates when it became obvious that the aisle was unsafe
                                  due to merchandise lying on the floor


                                  d.) Failed to exercise due caution in informing Plaintiff, other shoppers,
                                  and Wal-Mart associates when It became obvious that the floor had loose
                                  materials spread upon it.


                           7. That as a direct and proximate result of one or more of the aforementioned
                           negligent acts aforesaid, and IDA MITftHELL falling to the floor, the Plaintiff was
                           caused to suffer injuries to her right hip and side, her right wrist, and her right
                           hand, which necessitated her being treated by and ambulance crew and causing
                           Plaintiff to be hospitalized.


                           8. That as a direct and proximate result of the aforementioned acts or omissions
                           of negligence aforesaid, and the fall of the Plaintiff, the Plaintiff was caused to
                           be hospitalized for the injuries she sustained, was admitted to the hospital

                                                              Page 2 of 3




    6/9/2021
06/09/2021   03:17PM     1                                STEVE HOUGH                                PAGE   04/06
       Case 3:21-cv-00699-SMY
               -!             Document 1-1 Filed 06/24/21 Page 4 of 6 Page ID #10

:


                    where she became liable for medical bills, cost of medical procedures,
                       medications, and diagnostic testing.


                    9. That as a direct and proximate cause of the fall, and the aforementioned acts
                       of negligence by the Defendant and it's agents and employees, the Plaintiff, IDA
                       MITCHELL, was forced to quit driving her automobile, suffered pain and disability
                       in the past and present, and will continue to suffer pain and disability in the
                    future, including living in an assisted care facility, for which she became liable for
                       costs.


                       10. That as a direct and proximate cause of the fall, and the acts of negligence
                       by the Defendant and its agents and employees, Plaintiff IDA MITCHELL was
                       required to move from her home.



                  WHEREFORE, the Petitioner, IDA MARIE MITCHELL prays that this Court enter
             its Judgement in favor of the Plaintiff in a sum of in excess of $50,000.00 together with
             cost of suit.


                                                                  IDA MARIE MITCHELL, Plaintiff

                                                                                                     i
                                                                                                 /
                                                               By:.
                                                                  STEPHEN I HOUGH/           P/T
                                                                  Attorney fotfPiaintiff / j  //
                                                                  ARDC# 6192241 1/            If
                                                                  103 East Main Street
                                                                  Oiney, IL 02450-2112
                                                                  Phpn© (018) 395^6181
                                                                  Email: SteveHoughLaw@gmaiLcom




                                                         Pag« 3 of 3




6/9/2021
06/09/2021   03:17PM     1                             STEVE HOUGH                          PAGE       05/06
       Case 3:21-cv-00699-SMY Document 1-1 Filed 06/24/21 Page 5 of 6 Page ID #11
                                                                                                            FILED
                                                                                       Richland Co. Circuit Court
                                                                                              2r\d Judicial Circuit
                                                                                       Date: 5/28/2021 10:40 AM
                                                                                               Zachary R. Holder


                                        RICHLAND COUNTY, ILLINOIS

              IDAMARILMrrCHELL
                                          Plaintiff,          )
                                                              )
                       -v-                                    )      2021L8
                                                             )
              WALMART, INC.                                  )

                                          Defendant,


                                            JURY TRIAL DEMAND

                              NOW COMES the Plaintiff, IDA MARIE MITCHELL, by and through her
                       attorney, STEPHEN J, HOUGH, and hereby demand trial by jury of twelve (12) in
                       the above entitled cause.




                                D£A
              Date

                                                             BY;
                                                             STEPHEN J. M( UGH
                                                             Attorney for Plaintiff
                                                             ARDC# ©192241
                                                             108 East Main Street
                                                             Olney, IL 02450-2112
                                                             Phone (618) 395-6181
                                                             Email; SteveHoughLaw@gmai!xom




6/9/2021
06/09/2021   03:17PM        1                              STEVE HOUGH                               PAGE      06/06
       Case 3:21-cv-00699-SMY '""/"'v'i'Tini
                                 Document 1-1 Filed 06/24/21 Page 6 of 6 Page ID #12
                                                                                                                    FILED
                                                                                                Richland Co. Circuit Court
                                                                                                       2nd Judicial Circuit
                                                                                                Date: 5/28/2021 10;40AM
                                                                                                        Zachary R, Holder
                       IN THE CIRCUIT COURT OF THE SECOND JUDICIAL CIR<M^ &
                                    RICHLAND COUNTY, ILLINOIS        7  fl

              IDA MARIE MITCHELL,                                  )

                                              Plaintiff,           )

                       -v-                                               2021L8
              WALMART, INC-                                        )
                                                                   5
                                              Defendant,           }


                                    AFFIDAVIT OF PLAINTIFFS ATTORNEY

:                      Stephen J. Hough, being first duly sworn on oath states as follows"

                       1        He is the Attorney for the Plaintiff in the above referenced matter,

                       2.       The damages sought exceed $50,000.00

                       Further Affiant salth not.
                       Dated this                             2021.



                                                                   arBFfENTHOuffii
                                                                   Attorney forj/piairrtifK
                                                                   ARDC #6192241
                                                                   108 East Main Street
                                                                   Glney, IL 62450-2112
                                                                   Phone (618) 395^6181
                                                                   Email: SteveHoughLaw@gmail.com


                       Subscribed and sworn to before me this Alday of m^.2021.


                                                                               A
                                                                   Notary Public
                                           ■JMfc-

6/9/2021
